—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered June 3, 1998, convicting him of criminal salé of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree, and criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a *748reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court’s Sandoval ruling was a provident exercise of discretion (see, People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282; People v Sandoval, 34 NY2d 371).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Sullivan, Krausman and Goldstein, JJ., concur.